Citation Nr: 0336294	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  00-06 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.	Entitlement to service connection for defective vision.

2.	Entitlement to service connection for dental trauma (for 
the purposes of dental treatment).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from July 1958 to 
January 1959, from October 1961 to August 1962, and from 
November 1962 to May 1981, after which he retired with nearly 
twenty-three years of service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1982 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, and a July 1999 rating decision of the 
VARO in Montgomery, Alabama.  In June 2002, the veteran was 
afforded a hearing before the undersigned, at the RO.  In a 
September 2002 decision, the Board denied the veteran's 
claims of entitlement to service connection for defective 
vision and dental trauma (for the purposes of dental 
treatment).  A lengthy introduction to that decision set 
forth the complex procedural history of the veteran's claims.  
His claims of entitlement to service connection for 
headaches, arthritis, a skin disease of the toes and feet, 
chest and thyroid disorders. and bilateral hearing loss, and 
increased ratings for hypertension and acrocyanosis were the 
subjects of an October 2003 Board remand to the RO via the 
Appeals Management Center (AMC) in Washington, DC, and will 
be the subject of a separate Board decision.

As noted, in September 2002, the Board denied the veteran's 
claims for service connection for defective vision and dental 
trauma (for purposes of dental treatment).  The appellant 
appealed the Board's September 2002 decision to the U.S. 
Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Motion for Remand was filed by the VA General 
Counsel, averring that remand was required due to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002), the CAVC held that there was no evidence of record 
that VA ever notified the appellant of who was responsible 
for obtaining the evidence necessary to substantiate his 
claim.  In an Order of June 2003, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
General Counsel's Motion.  As set forth in detail below, the 
VCAA substantially amended existing law regarding the 
requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veteran's benefits.  
A copy of the CAVC's Order in this matter has been placed in 
the claims file.

Additionally, in November 2003, the veteran submitted a 
lengthy "rebuttal" to the Board's October 2003 remand in 
which he requested a higher rating for his service-connected 
diabetes mellitus, which he argued should be effective 
earlier than 1998.  The Board construes the veteran's 
statement as a claim for an increased rating for the service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling, and a claim for an effective date earlier 
than September 1998 for a compensable evaluation for the 
service-connected disorder.  He also requested an effective 
date of 1970 for an increased rating for hypertension, 
currently the subject of the October 2003 remand.  These 
matters are referred to the RO for further consideration. 

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will provide notification if any further action is 
required on the part of the appellant.


REMAND

As noted, during the pendency of the appellant's appeal, the 
President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

On May 1, 2003, the U.S. Court of Appeals for the Federal 
Circuit (CAFC) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1337 (Fed. Cir.2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it purported to allow the Board to consider 
additional evidence without having to remand the case to the 
AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Furthermore, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  Although the RO advised the 
veteran of the VCAA in a letter dated in January 2002 
(regarding his claims of entitlement to service connection 
for skin rash, thyroid problems and arthritis), he was given 
only 60 days within which to submit additional evidence.  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the claimant is 
not received within 30 days, instead of waiting a full year 
for such response from the claimant.  We observe, however, 
that recently enacted legislation has overridden the holding 
in the PVA decision.  Veterans Benefits Act of 2003, Public 
Law No. 108- __ , Section 701 (H.R. 2297, Dec. 16, 2003).

In view of the foregoing, due process, as mandated by the 
recent decisions of the Federal Circuit, and the General 
Counsel precedent opinion, demands that this case be REMANDED 
to the RO for the following action:

1.	The RO should review the appellant's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  
Such notice should specifically 
apprise the veteran of the evidence 
and information necessary to 
substantiate his claims, and inform 
him whether he or VA bears the burden 
of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within 
which to submit any evidence or 
information.

2.	The appellant should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who 
have treated him for the disorders at 
issue since 2002.  The RO should then 
request all pertinent medical records 
from these medical providers.

3.	Thereafter, the RO should readjudicate 
the appellant's claims for entitlement 
to service connection for defective 
vision and dental trauma (for the 
purposes of dental treatment).  If the 
benefits sought on appeal remain 
denied, the appellant, and his 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the January 2000 SSOC 
(regarding the veteran's claim for 
dental trauma) and the March 2000 
statement of the case (regarding his 
claim for defective vision).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


